                 Case 2:19-cv-00927-GMN-EJY Document 59 Filed 01/28/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


EMTEK (SHENZHEN CO., LTD., a
foreign limited liability company,                     JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                           Plaintiff,
       v.                                              Case Number: 2:19-cv-00927-GMN-EJY
WAIAN LLC, OWEN S. WONG and
EMTEK INTERNATIONAL LLC,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Plaintiff is awarded attorney's fees in the amount of $8,575.00, payable within 30 days of the date of the
Order awarding.




         1/28/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
